JAGGARD, J.
(after stating the facts as above).
The first group of assignments of error is addressed to the alleged impropriety of the court in receiving evidence as to the amount -the--insured had shortly before his death and the amount found upon his; *35body after death. The basis of the objection is that the record is barren of any testimony which can directly or indirectly suggest an inference of homicide, or remotely sustain such an inference. We are of the opinion that the evidence was properly received.
It is obviously desirable in these cases, which are of necessity shrouded in more or less mystery, that liberality should be exercised by courts in the admission of evidence tending to shed light. One circumstance naturally and constantly considered as of this class is the pecuniary condition of the deceased. Such testimony is directly relevant on the subject of his motive. In Furbush v. Maryland, 133 Mich. 479, 95 N. W. 551, the defendant contended that deceased had committed suicide. A revolver was found near his hand; a watch and chain and small amount of silver in his clothes. The court held that the question was for the jury, and, inter alia, said of the previous appeal (131 Mich. 234, 91 N. W. 135, 100 Am. St. 582): “Upon the first trial the defendant sought to show the insured was in straitened pecuniary circumstances and was of intemperate habits. This testimony was, we thought, improperly excluded, and for these reasons the judgment was set aside and a new trial ordered.” If it be reasonable for a defendant to show financial embarrassment to confirm its theory of self-destruction, it is reasonable for the plaintiff to show the opposite condition to disprove the theory of suicide. ' In many cases it has been received and considered by the courts. See Fidelity & Casualty Co. v. Freeman, 109 Fed. 847, 48 C. C. A. 692, 54 L. R. A. 680; Cox v. Royal Tribe, 42 Ore. 365, 60 L. R. A. 620, 71 Pac. 73, 95 Am. St. 752; Carpenter v. Supreme Council, 79 Mo. App. 597.
The second group of assignments of error concerns the alleged error of the trial court in receiving in evidence the photograph of the rear of the premises, showing, inter alia, a stairway from the second floor to the ground. The basis of the objection is that its reception simply served to emphasize in the minds of the jury the gauzy suggestions of robbery as a motive for the unproved and otherwise unimaginable murder, by showing a possible mode of escape for the murderer from the premises. It is obvious that any testimony showing the condition of the premises and of means of access to and egress from the place where the deceased died was relevant. The court was not bound, at *36the time this was introduced, to determine whether proof tending to show some other cause of death than suicide was gauzy or not. Apart, however, from the time at which the objection was made, we think the -evidence was properly admitted, in view of the burden of proof, as will hereafter be set forth.
The third group of assignments of error presents for review the merits of the controversy. The defendant insists that the testimony demonstrates that this was a case of suicide — pure and simple. The law on this subject is well settled. There is little controversy as to its formula and a singular unanimity in its application. Many cases have been cited and analyzed by both counsel. Their discussion here would serve no useful purpose. See also 28 Cent. Dig. Insurance, §§ 1663, 1720. That insurance companies rarely succeed in sustaining this defense is, in its proper sense, no criticism upon the law or the rules laid down by the courts. The difficulty is inherent in the subject-matter. Men do not ordinarily commit suicide, and when they do they seek conditions of secrecy. Proof of death by suicide is naturally hard to be had. In Lindahl v. Supreme Court I. O. F., 100 Minn. 87, 110 N. W. 358, Mr. Justice Elliott has thus summarized the rules generally accepted on this subject:
Where the defense of suicide is asserted against an action by a beneficiary on an insurance policy “(a) the burden of proving that the deceased committed suicide is upon the defendant; (b) the presumption is against suicide; (c) if the known facts are' consistent with the theory of natural or accidental death, the presumption which the law raises from the ordinary motives and principles of human conduct requires a finding against suicide; (d) when circumstantial evidence is relied on, the defendant must establish facts which exclude any reasonable hypothesis of natural or accidental death.”
It is the defendant who must, when circumstantial evidence is relied upon, establish such facts as preclude the hypothesis of natural, violent, or accidental death. The burden of proof does not rest on the plaintiff to establish such facts as demonstrate or justify the theory of death otherwise than by the hand of the insured himself, in order that the jury may find against death by suicide. It is not material that “there was not enough evidence to say that murder was done.” *37O’Rear, J., in Ætna v. Milward, 118 Ky. 716, 82 S. W. 364, 365 (and see cases collected at page 366), 68 L. R. A. 285. Moreover, where the cause of death is in doubt, there is a presumption of law against death by suicide. It is true that there is a corresponding presumption against death by crime. The result of the rule in such a case as this is, as has been well said by Cassoday, C. J., in Rohloff v. Aid Assn. (Wis.) 109 N. W. 989, 991: “Can it be said as a matter of law that the inferences or conclusions to be drawn from such facts are so clear and unambiguous that reasonable men, unaffected by bias or prejudice, would agree that the deceased intentionally shot himself?” It is to be noted that this case was decided subsequently to Agen v. Metropolitan, 105 Wis. 217, 80 N. W. 1020, 76 Am. St. 905, to which defendant refers us. In Hardinger v. Modern Brotherhood of America (Neb.) 103 N. W. 74, on which defendant also relies, Barnes, J., said: “The rule is well established that if, from the undisputed facts, different minds may not honestly reach different conclusions without reasoning irrationally, it is not error for the trial court to withdraw the case from the consideration of the jury and direct a verdict consistent with the facts. * * * In this case different minds cannot arrive at different conclusions.” The defendant also calls our attention-to Supreme Tent K. M. v. King, 142 Fed. 678, 73 C. C. A. 349. The rule of that case was: “Whatever presumptions exist that an insured did not commit suicide may be overcome, not only by oral testimony, but by reasonable deductions or inferences from the facts established; and where such inferences lead irresistibly to the conclusion that the case was one of suicide, the court is justified in withdrawing the question from the jury.” In Pythias Knights Supreme Lodge v. Beck, 181 U. S. 49, 21 Sup. Ct. 532, 45 L. Ed. 741, the court, by Mr. Justice Brewer, refused to set aside the verdict for the beneficiary in a life insurance policy because: “Whether the deceased committed suicide was a question of fact, and the jury is the proper trier of such questions. It is not absolutely certain that the deceased committed suicide.” See also National v. Thomas, 10 App. Div. D. C. 277; Home Benefit Assn. v. Sargent, 142 U. S. 691, 697, 700, 12 Sup. Ct. 332, 35 L. Ed. 1160.
*38After a careful consideration of the, record, we have concluded that the trial court did not commit reversible error in refusing to set aside the finding of the jury. The evidence tending to show suicide, while circumstantial, is undeniably strong; but we do not think it is of so conclusive a character that reasonable men might not hold the opinion that the deceased did not die by his own hand. Plaintiff has argued with much earnestness against the theory of suicide from the place at which the bullet entered the head of the insured, from its course therein, and from the physical condition of the head about the aperture. We do not find much force in this contention. There is however, substance to his insistence that no motive, adequate or inadequate, for self-destruction, was shown by the evidence. The deceased was in comfortable pecuniary circumstances, lived happily with his family, and was not shown to have sustained any illicit or improper relations with the woman he is claimed to have shot. No cause for suicide is to be found in his temperament. Pie was a normal, cheerful, and energetic man. The theory of suicide might fairly be regarded as tenable only if it be assumed that the deceased was insane at the time of his double crime. There is no evidence to support this. It rests upon pure conjecture. To the absence of adequate motive the courts have always attached the highest importance in this class of cases. In Modern Woodmen v. Kozak, 63 Neb. 146, 88 N. W. 248, the court said: “But there is another fact of which the jury could not have been ignorant, namely, the absence from the record of all evidence tending to show a motive inciting to self-destruction. Self-murder is abhorrent to the mind, ánd common observation teaches that normal men are not driven to the desperation of suicide without some exciting cause of more than ordinary magnitude. Kozak is shown by the record to have been healthful and prosperous, and the record contains no hint to furnish a motive for seeking his own end. In view of this fact, and in the absence of some uncontradicted evidence from which no other conclusion than that of suicide could be drawn by reasonable men, it is impossible to say that the verdict of the jury is clearly and unmistakably wrong.” And see Ætna v. Milward, supra.
*39The theory of suicide rests upon two principal items of proof. The first of these is the fact that the revolver was found loosely gripped in the dead man’s hand. In the nature of things, this circumstance -is by no means conclusive. Nothing is more common in the history of crime than to place the means of death near or in the hands of the victim. The revolver was not shown to have belonged to the deceased, nor to have been formerly in his possession. In many reported cases in which the insurance companies have sought to avoid liability on the theory of suicide, the presence of a pistol, in connection with other circumstances, has been held by the courts not to sustain the defense. The fact that the pistol was found in the hand of deceased is not conclusive. In Leman v. Manhattan, 46 La. An. 1189, 15 South. 388, 24 L. R. A. 589, 49 Am. St. 348, a man without physical or mental disturbance or financial or family trouble and in good spirits was found dead, with a pistol wedged in the bed of his thumb. The verdict for the beneficiary was sustained. In Travelers v. Nitterhouse, 11 Ind. App. 155, 38 N. E. 1110, the beneficiary recovered, although the deceased was found with a bullet hole near the center of his forehead, and with a self-cocking, revolver in his right hand — the last three fingers resting on the handle, the index finger on the trigger, and the thumb just back of the hammer. In very many other cases beneficiaries recovered, notwithstanding the presence of the revolver in the immediate vicinity of the deceased. What the court said in ./Etna v. Milward, supra, is peculiarly applicable here: “The surrounding circumstances are not in harmony with the view that the insured took his own life. They tend to show that the act was not the probable course of a sane person who was bent upon destroying his own life. There was no hint in the evidence showing any symptom of insanity. * * * The jury were authorized to apply to the facts detailed their knowledge of human nature, and to indulge in aid of deduction predicated upon the established facts, those presumptions which common experience has established, and which, therefore, the law allows. The love of life is instinctive. Self-preservation is its first, as it is its strongest, law. In the absence of mental derangement, of any known fact calculated to unseat the judgment and to overcome the love of life, the in*40quiring mind naturally and properly looks for other causes of the deed when death by violence occurs. When all the facts are inconsistent with the theory of suicide, except simply that of the dead body in the presence of its instrument, it would be unnatural and illogical to confine the inquiry to that incident and declare the death suicide.” And see Shotliff v. Modern Woodmen, 100 Mo. App. 138, 73 S. W. 326.
The second item of proof upon which the defense rests is the testimony of the woman who was shot. If it were not for that testimony, there can be no doubt that the verdict of the jury must be sustained. The issues in the case narrow down, then, to the.question whether the verdict of the jury was justified in view of that testimony. The defendant contends that the testimony of this woman could not properly have been disregarded, or rejected as not true. 3 Jones, Ev. § 904; Second National Bank v. Donald, 56 Minn. 491, 58 N. W. 269. Three considerations lead to the conclusion that the jury in this case might have been justified in so doing.
The first of these considerations is the conspicuous incompleteness of her narrative. It is plain that she omitted one page of the history of this tragedy. That page contained the whole story. If it were in the record, it might show the relations between the deceased and the woman who was shot to have been such as to supply in his jealous rage the motive of his double crime. It might show the bloody revenge of an escaped murderer, now protected by her silence, who, finding her in a room with an actual or supposed lover, undertook to kill both. It might show an attempt by deceased to kill the woman in the act of robbery, and his murder by her accomplice. It might show a number of other hypotheses suggested; or, what is likely, it might show a state of facts not now imagined. Was the jury bound to invent an adequate hypothesis? Was it bound to accept her statement as containing the whole truth? We think it was not bound to do either. A second of these considerations is that the woman’s testimony was impeached. The presence of the plaintiff’s husband and the woman who was shot in a room on the premises which she had rented from the owner is a most significant fact. Her explanation consistently accounts for it. It was, however, the duty *41of the jury to consider the truth of her testimony on this point, in connection with testimony that the deceased had been living happily at home during the whole period, and that the witness had seen the plaintiff’s wife in Minneapolis at the time when, according to her statement of what he said, his family was in California. The testimony of the witness as to her position at the time she was shot was flatly contradicted by her own previous statements made to a disinterested witness. A third consideration diminishing the force to be given the testimony of this witness is the argumentativeness of her answers and her conduct after the tragedy.
Construing the testimony as a whole, including that of this woman, the finding of the pistol, and all the physical facts together, in view of the considerations which have been referred to, and others which it is not necessary to enlarge upon, we think that the jury was justified in rejecting the defense. The trial court properly refused to disturb its verdict.
The other assignments of error have been examined and found to be without merit. They call for no discussion.
Order affirmed.